These three cases are here on the appeals of Delmont Corporation (Delmont), Concord Corporation (Concord) and Angus M. MacNeil (MacNeil) from a decision of the Land Court that State Realty Company of Boston, Inc. (State) is entitled to registration of its title to three separate parcels of land in Somerville, and on a consolidated outline bill of exceptions brought by Delmont, Concord and MacNeil with respect to various rulings made by that court during the course of trial. If the several and • collective rights of MacNeil Bros. Company (MacNeil Bros.) and its successors (Delmont, Concord and MacNeil) further to litigate a possible redemption of the parcels from State’s mortgage (under which an entry was made in 1954) were not cut off (a) by failure to prosecute an appeal from the final decree entered on February 27, 1958, in the case numbered 18671 in the Superior Court following the rescript in State Realty Co. of Boston, Inc. v. MacNeil Bros. Co. 334 Mass. 294, (b) by the sustaining of State’s exceptions in MacNeil Bros. Co. v. State Realty Co. of Boston, Inc. 350 Mass. 772, to the actions of the Superior Court in allowing Delmont, Concord and MacNeil to intervene in said case numbered 18671 a year after the entry of the aforementioned decree after rescript, or (c) by the Supreme Judicial Court’s dismissal on November 10, 1967, of the appeal (in the case numbered 7009 on the docket of the full court) from a final decree of the Superior Court dismissing the petition of MacNeil Bros, (purportedly brought in behalf of MacNeil Bros., Delmont, Concord and MacNeil) for leave to file a bill of review in said case numbered 18671, such rights were most assuredly extinguished with finality (d) by the decision in State Realty Co. of Boston, Inc. v. MacNeil Bros. Co. 358 Mass. 374, that “[s]uch redemption has not occurred” (358 Mass, at 380) and (e) by the orders specifically directed to be entered in that decision (358 Mass, at 380-381). Accordingly, there was no error in the Land Court’s subsequently ordering registrations free of any claims of Delmont, Concord or MacNeil.

Exceptions overruled.


Decision affirmed.